DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a passive heater using a thermal conductor, classified in F24H8/006.
II. Claims 13-15, drawn to a passive heater using a fluid jacket, classified in F24F13/222.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together since one invention relies on passive heat conduction through a solid member while the other uses heat conduction through a fluid member.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) the inventions have separate classifications.
(B) the inventions have a separate status in the art when they are classifiable together.
(C) the inventions require a different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

During a telephone conversation with Cheng Jong on 9/1/2021 a provisional election was made without traverse to prosecute invention I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly et al (US PG Pub. No. 2009/0032450) in view of Simmons (US Patent No. 4,927,993).
Regarding claim 1:
	Connelly teaches a passive heater for heating a drainage tube (23 where a sewer line is a drainage line), said passive heater comprising: (a) an elongated flexible thermal conductor (38, see paragraph 117 where a copper wire is elongate flexible and thermal conductive) comprising a first end and a second end (inherent to a wire), wherein said first end is configured to be disposed in contacting relationship with a heat source (see paragraph 117 where the wire is connected to a heat source) and at least a portion of said elongated flexible thermal conductor is configured to be disposed in contacting relationship with a portion of the drainage tube (see at least figure 11); and, wherein said first end is configured to receive heat and transmit it along said elongated flexible thermal conductor to increase temperature of the portion of the drainage tube to prevent freezing of a fluid through the drainage tube (see paragraph 117).
	Connelly fails to disclose an eyelet disposed on said first end, said eyelet configured to facilitate the securement of the elongated flexible thermal conductor to the heat source.
	Simmons teaches using an elongated flexible thermal conductor (28) to prevent freezing similar to Connelly including an eyelet (30) disposed on said first 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Connelly with the teachings of Simmons to include an eyelet in order to properly secure the thermal conductor to the heat source.

Regarding claim 4:
	Connelly modified above teaches wherein said contacting relationship comprises contact of said elongated flexible thermal conductor with an outer wall surface of the portion of the drainage tube (see figure 11). 

Regarding claims 5 and 6:
	Connelly modified above teaches wherein said contacting relationship comprises contact of said elongated flexible thermal conductor with an outer wall surface of the portion of the drainage tube. 
	Connelly fails to disclose the flexible thermal conductor is on an inner wall or within the wall however the examiner notes that a change of location of the conductor to inside the wall or on an inner wall would be a mere design choice well within the skill of a phosita based on design parameters, for example, needing the conductor within the tube because there is no space for it outside due to spacing constraints, or needing it in the wall so as not to be in contact with the contents of the drainage tube which could potentially corrode the conductor.

Regarding claim 7:
	Connelly teaches a passive heater for heating a drainage tube (23), said passive heater comprising: (a) an elongated flexible thermal conductor (38) comprising a first end and a second end (inherent in a wire), wherein said first end is configured to be disposed in contacting relationship with a collective heat source (see paragraph 117) and at least a portion of said elongated flexible thermal conductor is configured to be disposed in contacting relationship with a portion of the drainage tube (See figure 11); and wherein heat from said collective heat source is transmittable to said portion of the drainage tube to increase temperature of the portion of the drainage tube. 
	Connelly fails to disclose a collar disposed on said first end of said elongated flexible thermal conductor, said collar is thermally connected to said elongated flexible thermal conductor, said collar comprises at least one receptacle configured to receive said collective heat source.
	Simmons teaches an elongated flexible thermal conductor (28) for preventing freezing similar to Connelly including a collar (14, including 14a) disposed on said first end of said elongated flexible thermal conductor (see figure 1), said collar is thermally connected to said elongated flexible thermal conductor (through 30), said collar comprises at least one receptacle (14a) configured to receive said collective heat source.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Connelly with the 

Regarding claims 10-12:
	See claims 4-6 addressed above.

Allowable Subject Matter
Claims 2-3 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forrest (US PG Pub. No. 2016/0327331) - heat conductor (124) to prevent freezing.
Merrick (US PG Pub. No. 2013/0263765) - covered drainage tube.
Henderson et al (US PG Pub. No. 2011/0192180) - heated wire within drainage line.
Schwarzkopf et al (US Patent No. 9,303,805) - heated wire wrapped around fluid tube.
Lee et al (US Patent No. 8,047,694) - flexible thermal heat conductor (150)
Tanaka et al (US PG Pub. No. 2008/0247177) - flexible thermal heat conductor with many connection options (figures 3, 12, 14 and 16).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762